FILED
                    UNITED STATES COURT OF APPEALS                            MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




DANNY JAMES ENQUIST,                             No. 12-17560

              Petitioner - Appellant,            D.C. No. 2:11-cv-00572-JAM
                                                 Eastern District of California,
  v.                                             Sacramento

F. CHAVEZ,
                                                 ORDER
              Respondent - Appellee.



Before:      CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Danny James Enquist appealed the district court’s

dismissal of his 28 U.S.C. § 2254 habeas petition as untimely. On March 17, 2014,

the Attorney General of the State of California informed the court that Enquist had

died in prison on November 10, 2013. Accordingly, we dismiss the appeal as moot

and remand the case to the district court for further proceedings as may be

required, including dismissal of the petition and vacatur of all orders. See Stanley

v. Ryan, 716 F.3d 1272 (9th Cir. 2013).

       DISMISSED and REMANDED.